09-1705-ag
         Qiu v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A094 048 575
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order
     filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
     Appellate Procedure 32.1 and this court's Local Rule 32.1.1. When citing a summary order
     in a document filed with this court, a party must cite either the Federal Appendix or an
     electronic database (with the notation "summary order"). A party citing a summary order
     must serve a copy of it on any party not represented by counsel.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 19 th day of February, two thousand               nine.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                    Circuit Judges.
11       _______________________________________
12
13       JING ZHE QIU,
14                Petitioner,
15
16                       v.                                     09-1705-ag
17                                                              NAC
18       ERIC H. HOLDER, Jr., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22       FOR PETITIONER:        Michael Brown, New York, New York.
23
24       FOR RESPONDENT:               Tony West, Assistant Attorney
25                                     General, Carl H. McIntyre, Justin R.
26                                     Markel, Trial Attorney, Office of
27                                     Immigration Litigation, Civil
28                                     Division, United States Department
29                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Jing Zhe Qiu, an ethnic Korean native and

6    citizen of the People’s Republic of China, seeks review of a

7    March 31, 2009 order of the BIA affirming the September 13,

8    2007 decision of Immigration Judge (“IJ”) Barbara A. Nelson

9    denying Qiu’s applications for asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”).   In re Jing Zhe Qiu, No. A094 048 575 (B.I.A. Mar.

12   31, 2009), aff’g No. A094 048 575 (Immig. Ct. N.Y. City,

13   Sept. 13, 2007).    We assume the parties’ familiarity with

14   the underlying facts and procedural history of the case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.    See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       We find no error in the IJ’s conclusion that Qiu failed

22   to establish that the harm he fears bears a nexus to one of

23   the protected grounds enumerated in the Immigration and



                                    2
1    Nationality Act.     See 8 U.S.C. § 1101(a)(42).   To establish

2    eligibility for relief, Qiu was required to show that “race,

3    religion, nationality, membership in a particular social

4    group, or political opinion was or will be at least one

5    central reason for persecuting [him].”     8 U.S.C.

6    § 1158(b)(1)(B)(i); see also Matter of J-B-N- & S-M-, 24 I.

7    & N. Dec. 208 (BIA 2007).

8        Qiu alleged that Chinese authorities are looking to

9    arrest him because of an imputed political opinion, namely,

10   his putative political opposition to China’s refugee policy.

11   However, Qiu himself asserted during his testimony that if

12   he returned to China, authorities would arrest him “because

13   [he] helped North Korean refugees.”     Arrest for violation of

14   a generally applicable law is not persecution.        Qun Yang v.

15   McElroy, 277 F.3d 158, 163 n.5 (2d Cir. 2002) (per curiam);

16   see also Saleh v. U.S. Dep’t of Justice, 962 F.2d 234, 239

17   (2d Cir. 1992).    Moreover, as the BIA noted, when Qiu was

18   detained for this activity, he was not mistreated, his

19   detention lasted seven days, and he was released upon

20   payment of a fine.     Cf. Matter of S-P-, 21 I. & N. Dec. 486,

21   494-95 (BIA 1996)(noting infliction of physical harm.)        Qiu

22   failed to present any evidence that would compel a

23   reasonable fact-finder to conclude that the agency’s nexus


                                     3
1    finding was erroneous.    See Weng, 562 F.3d at 513.

2        Because the agency reasonably found that Qiu failed to

3    show the requisite nexus to a protected ground, it properly

4    denied his application for asylum and withholding of

5    removal.    8 U.S.C. § 1101(a)(42).   Although Qiu recites the

6    standards for CAT relief in his brief, he articulates no

7    challenge to the BIA’s rejection of his CAT claim.     Any

8    potential challenge to that rejection in thus waived.        See

9    Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

10   (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.     Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34(b).

19                                FOR THE COURT:
20                                Catherine O’Hagan Wolfe, Clerk
21
22
23




                                    4